Citation Nr: 1110480	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-43 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to September 9, 2008, for service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from October 1942 to January 1945.  He died in July 1992.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2009 by the Department of Veterans Affairs (VA) St. Louis, Missouri, Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's initial claim for service connection for the cause of the Veteran's death was denied in an October 1992  rating action, and the appellant failed to perfect a timely appeal.

2.  The appellant has not alleged clear and unmistakable error associated with the October 1992 rating action.

3.  Service connection for the Veteran's cause of death was ultimately awarded, based on the addition of new and material evidence to the record, effective the date VA received the appellant's claim to reopen, September 9, 2008.

4.  The evidence of record fails to establish that any correspondence by, or on the behalf of, the appellant was received by VA between October 1992 and September 9, 2008, which could be construed as a claim to reopen.

CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier than September 9, 2008, for service connection for the Veteran's cause of death, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In claims for benefits, VA has certain notice obligations under 38 U.S.C.A. § 5103.  In this regard, however, the appellant's claim of entitlement to an effective date prior to September 9, 2008, for a grant of service connection for the cause of the Veteran's death, arises from her disagreement with the effective date assigned following the grant of benefits subsequent to reopening her claim.  Thus, her actual claim concerned service connection for the cause of the Veteran's death.  That claim was substantiated and the complete benefit granted.  In those circumstances, additional notice under § 5103 is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  That notwithstanding, the appellant was informed of the rationale for the assignment of the current effective date in a May 2009 rating decision, and she was informed of the law and the regulations governing assignment of effective dates in the October 2009 Statement of the Case (SOC).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment, VA treatment, and private treatment records were obtained.  The Board does not have notice of any additional relevant evidence, which is available but not of record.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim, and no further assistance with the development of evidence is required.

The appellant is seeking an effective date earlier than the currently assigned September 9, 2008, for service connection for the cause of the Veteran's death.  In substance, the appellant contends that she is entitled to benefits dating back to the time of her husband's death in July 1992, as his death was ultimately connected to his service-connected Hodgkin's disease.  See August 2009 letter from the appellant.  Alternatively, she asserts that she is entitled to an earlier effective date because she, in essence, failed to receive notice of the RO's prior original denial (in 1992) of her claim.  See June 2009 letter from appellant.  

As an initial matter, the Board notes that the appellant is not alleging, nor does any of the evidence of record convey a desire to pursue, a claim of clear and unmistakably error with respect to the original October 1992 rating action, that denied her claim for service connection for the Veteran's death.

Under applicable criteria, an award of dependency and indemnity compensation (DIC) benefits, which are granted to a surviving spouse when service connection for the cause of the Veteran's death is established, based on an original claim, is effective the first day of the month in which the death occurred, if the claim is received within one year of the initial report of actual death.  Otherwise, the date of receipt of the DIC claim is the effective date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An award of DIC based on a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  A claim may remain pending in the adjudication process, even for years, if VA fails to act on it.  Norris v. West, 12 Vet. App. 413 (1999).

At the time of this death, the Veteran was service connected for Hodgkin's disease.  He was also service connected for a right wrist deformity and for left wrist fracture residuals.  The record reflects that the Veteran died in July 1992.  The death certificate shows that the immediate cause of death was cardiopulmonary arrest, due to or as a consequence of acute myocardial infarctions.  Following submission of a claim seeking burial benefits (see VA Form 21-530), service connection for the cause of the Veteran's death was denied in an October 1992 rating action.  She was notified of this decision as part of a November 1992 letter, but there is no documentary evidence the appellant perfected a timely appeal, and the October 1992 rating action became final.  See generally 38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 19.32 (2010).

Currently, the appellant contends she, in fact, did not receive notice of the October 1992 rating decision.  This is not the case.  A letter dated in November 1992 and addressed to the funeral director who administered the burial preparations of the Veteran also shows that the appellant was provided a carbon copy of the letter.  The letter also noted that an enclosure was included, VA Form 4107.  This Form is the standard Notice of Procedural and Appellate Rights provided to inform claimants of the possibility of appealing adverse VA determinations.  The appellant's current address was also included as part of the carbon copy.  There is no indication in the record that this letter which was supplied to the appellant via carbon copy letter was returned as undeliverable.  Absent clear and convincing evidence to the contrary, public officials, including postal personnel, are presumed to have discharged their duty.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Moreover, a mere statement by the appellant of "non-receipt," by itself, does not constitute "clear evidence to the contrary" to rebut the presumption of regularity of administrative notice.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Board finds that the preponderance of the evidence is against a finding that the appellant was not notified of the October 1992 rating decision and of her appellate rights in November 1992.  There is no evidence that the appellant responded within one year to the November 1992 notice of the rating decision.  Thus, again, the October 1992 decision is final.

An application for dependency indemnity compensation (i.e., cause of death, was received by the appellant's service organization as part of a letter received by the RO on September 9, 2008.  Included with this letter was other evidence, to include the death certificate, private medical records, and a VA Form 21-524 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including death Compensation if Applicable).  The RO took this correspondence rightfully as a claim to reopen.  Based on new (April 2009) VA medical opinion added to the record, a May 2009 rating action reopened and granted the appellant's claim for service connection for the Veteran's cause of death, assigning an effective date of September 9, 2008.  The April 2009 VA medical opinion found that there were "well-supported studies in the medical literature indicating a higher incidence of coronary artery disease in survivors of Hodgkins disease."  The physician opined that "it was more likely than not that [the Veteran's] history of Hodgkins disease and chest radiation therapy in the 1940s was a significant factor in his coronary artery disease leading to his myocardial infarction and ultimate death."  It is the May 2009 RO action that brings the matter before the Board at this time.  Given this procedural development, as outlined above, there is no basis upon which to establish an earlier effective date.  The prior denial of the benefit became final, and the effective date awarded was the date of the claim to reopen, consistent with 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2),(r).

In evaluating the present claim, the Board has also considered the presumption of regularity, holding that upon receipt of a claim VA will undertake the necessary development, adjudicate the claim, and notify the appellant of the disposition.  Ashley, at 308-09.  The appellant may rebut this presumption by submitting clear evidence to the contrary.  See Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).  Such evidence has not been presented.  The aforementioned evidence, to include the documents of record and the appellant's actions, fail to support a finding that VA acted irregularly.  This leaves only the appellant's contentions that VA acted irregularly, and these alone are insufficient to rebut the presumption of regularity.  Mindenhall, at 274.  Moreover, the benefit of the doubt doctrine of 38 U.S.C.A. § 5107(b) does not apply to rebut the presumption of regularity.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

In sum, the Board finds that the evidence of record fails to establish that any claim to reopen service connection was pending after the final October 1992 denial.  Moreover, the first claim to reopen after this final denial was received by VA on September 9, 2008, and this claim was ultimately granted effective the date VA received the claim to reopen.  Even after considering the appellants contentions/assertions, the balance of the evidence preponderates against her claim for an earlier effective date, and the reasonable doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b).

The Board also notes that the appellant is making an argument embedded in equity, contending the Veteran's death was in fact ultimately determined to have been service-connected and if her claim had been more fully developed in 1992, she would have been entitled to receive benefits much earlier.  This argument is presented by the appellant as part of an August 2009 letter, where she contends that "medical articles published prior to 1992 substantiated that there was significant evidence that linked radiation to heart attacks."  The Board parenthetically observes that no such articles have been associated with the claims folder.  A May 2010 letter received from the appellant provides similar argument regarding the presence of "literally thousands of articles [published prior to the death of the Veteran] written by doctors that link Hodgkin disease with heart attacks."  The Board, however, is bound by the law and cannot grant benefits based on equity.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The law mandates that death benefits be granted based on the date of the reopened claim or the date entitlement arose.  In this case, that date is September 9, 2008, and no earlier.  The appeal is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date prior to September 9, 2008, for service connection for the cause of the Veteran's death is not warranted, and the appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


